DETAILED ACTION
1.	This action is responsive to the communication filed on December 1, 2021.  Claims 1-11 are pending.  At this time, claims 1-11 are still rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed December 1, 2021, under 35 USC 103, with respect to claims 1-11, have been considered but they are not persuasive.
Applicant has argued that Lin in view of Au does not disclose, suggest or teach the features “generate first pseudo data, generate at least one first pseudo key,” “encrypt the first pseudo data by the first pseudo key,” “generate second pseudo data and at least one second pseudo key” and “decrypt the second pseudo data by the at least one second pseudo key” as recited in claim 1.
Examiner respectfully disagrees and maintain that the combination of teaching between Lin and Au teaches the claimed subject matter of the above argument.  In particular, a pseudo-random key generator according to a preferred embodiment of the present invention generates a set of key sequences based on a pseudo-random method such that, for any given period of time, the pseudo-random key generator generates a key unique for that time period. In an alternative embodiment of the present invention, a key is generated pseudo-randomly and is unique for a particular event rather than time. Pseudo-random numbers generated by the present invention are the result of two separate and settable inputs: an arbitrary reference "seed" value and a time or event value assigned to the arbitrary reference seed. Two or more pseudo-random number ("PRN") generators with the same PRN generating algorithms and the same two input values will produce the same PRN outputs. If these identical PRN outputs then drive the balance of otherwise identical PKGs, those PKGs will produce identical cryptographic keys to encrypt or decrypt communications by whatever encryption algorithms are employed. If two or more otherwise identical PKGs have different reference seed values or different time or event values assigned to the seed values for their PRN generators, then different cryptography keys will be generated. Thus, PRNs with such different inputs (see column 2, line 50 through column 3, line 21 of Au).  Specifically, FIG. 1 shows four sets of input configuration data being used to define and generate the pseudo-random cryptographic keys. It should be noted that other embodiments can use a greater or lesser number of input configuration data sets. In accordance with the preferred embodiments, the four sets of input configuration data include the following: 1. A seed value 103 that initializes the pseudo-random number ("PRN") generator 105; 2. Data for the PRN re-map table 109, or set-up inputs to a re-map generator 104 to cause the generation of such data; 3. Data for the key block generation table 110, or set-up inputs to a key block value generator 101 to cause the generation of such data (see column 5, lines 39- 52 of Au).  It is common in the art that pseudo-random numbers generator can surely generate pseudo data and pseudo-random key generator definitely can generate first and second pseudo keys.
In response to applicant’s argument that there is no teaching, teaching away, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of teaching between Lin and Au as described above is proper and efficient.

For the above reasons, it is believed that the rejection should be sustained.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
8.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Chanson et al.  (US 20030226025 A1), and further in view of Au; Derek C. et al. (US 7120696 B1).
a.	Referring to claim 1:
		i.	Lin teaches an encryption and decryption system (see Figure 1, element 18 of Lin), comprising:
(1)	a first electronic device comprising: a first memory device configured to store plaintext data (see paragraph [0007] of Lin); and a first encryption device configured to generate first pseudo data, generate at least one first pseudo key, and encrypt the plaintext data by a key and encrypt the first pseudo data by the first pseudo key, and output ciphertext data generated by encrypting the plaintext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key); and
(2)	a second electronic device configured to receive the ciphertext data from the first electronic device, and the second electronic device comprising (see paragraph [0007] of Lin):
(3)	a first decryption device configured to generate second pseudo data and at least one second pseudo key, and decrypt the ciphertext data by the key and decrypt the second pseudo data by the at least one second pseudo key, and output the plaintext data generated by decrypting the ciphertext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key).
ii.	Although Lin teaches the claimed subject matter, Lin is silent on the capability of disclosing (1) pseudo data and pseudo key.  On the other hand, Au teaches pseudo data and pseudo key (see abstract and in column 2, line 38 through column 3, line 9 of Au).
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Lin with the teaching of Au to secure data communications and transmissions (see column 1, lines 13-14 of Au).
iv.	The ordinary skilled person would have been motivated to:
(see column 2, lines 38-41 of Au).
b.	Referring to claim 2:
		i.	The combination of teaching between Lin and Au teaches the claimed subject matter.  Lin further teaches:
(1)	wherein the first electronic device comprises a second decryption device, and the second electronic device comprises a second encryption device  (see Figure 1, element 18 of Lin).
c.	Referring to claim 3:
		i.	Lin teaches an encryption device (see Figure 1, element 18 of Lin), comprising:
(1)	a random data generator configured to generate pseudo data (see the combination of teaching between Lin and Au); 
(2)	a random key generator configured to generate at least one pseudo key (see also the combination of teaching between Lin and Au); and
(3)	an encryption circuit coupled to the random data generator and the random key generator, and configured to encrypt the plaintext data by the key and encrypt the pseudo data by the pseudo key, and output the ciphertext data generated by encrypting the plaintext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key).
ii.	Although Lin teaches the claimed subject matter, Lin is silent on the capability of disclosing (1) random data generator and (2) pseudo data and pseudo key.  On the other hand, Au teaches (1) random data generator (see column 3, line 38-57 of Au), and (2) pseudo data and pseudo key (see abstract and in column 2, line 38 through column 3, line 9 of Au).
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(see column 1, lines 13-14 of Au).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Lin with the teaching of Au to enhance significantly the security of cryptographic communication systems by applying an innovative alternative to conventional methods of key management (see column 2, lines 38-41 of Au).
d.	Referring to claim 7:
		i.	Lin teaches an decryption device (see Figure 1, element 18 of Lin), comprising:
(1)	a random data generator configured to generate pseudo data (see the combination of teaching between Lin and Au); 
(2)	a random key generator configured to generate at least one pseudo key (see also the combination of teaching between Lin and Au); and
(3)	a decryption circuit configured to decrypt ciphertext data by a key, and decrypt the pseudo data by the at least one pseudo key, and output plaintext data generated by decrypting the ciphertext data by the key (see paragraphs [0007, 0013] of Lin; see also the combination of teaching between Lin and Au for pseudo data and pseudo key).
ii.	Although Lin teaches the claimed subject matter, Lin is silent on the capability of disclosing (1) random data generator and (2) pseudo data and pseudo key.  On the other hand, Au teaches (1) random data generator (see column 3, line 38-57 of Au), and (2) pseudo data and pseudo key (see abstract and in column 2, line 38 through column 3, line 9 of Au).
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Lin with the teaching of Au to secure data communications and transmissions (see column 1, lines 13-14 of Au).
iv.	The ordinary skilled person would have been motivated to:
(see column 2, lines 38-41 of Au).
e.	Referring to claim 11:
i.	This claim consists encryption and decryption method to implement the steps of claim 1, thus it is rejected with the same rationale applied against claim 1 above.
10.	Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Chanson et al.  (US 20030226025 A1), in view of Au; Derek C. et al. (US 7120696 B1), in view of Ananth, Viswanath (US 20020085710 A1), and further in view of Kean; Thomas A. (US 7240218 B2).
a.	Referring to claim 4:
		i.	Although the combination of teaching between Lin and Au teaches the claimed subject matter of encryption circuit (see Figure 1, element 18 of Lin; see also abstract and in column 2, line 38 through column 3, line 9 of Au), they are silent on the capability of (1) a data mixer circuit coupled to the random data generator and the encryption circuit, and configured to mix the plaintext data and the pseudo data to generate input data; and (2) a key mixer circuit coupled to the random key generator and the encryption circuit, and configured to mix the key and the pseudo key to generate an input key. On the other hand, Ananth and Kean teaches:
(1)	a data mixer circuit coupled to the random data generator and the encryption circuit, and configured to mix the plaintext data and the pseudo data to generate input data  (see paragraphs [0012-0013, 0062, 0065, 0067, 0070] of Ananth).
(2) 	a key mixer circuit coupled to the random key generator and the encryption circuit, and configured to mix the key and the pseudo key to generate an input key (see column 2, line 65 through column 3, line 13; see also column 12, lines 14-29 of Kean).
ii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(see paragraph [0002] of Ananth), and with the teaching of Kean to prevent any unauthorized products for security reasons (see column 2, lines 57-61 of Kean).
iii.	The ordinary skilled person would have been motivated to:
(1)	have modified the modified-invention of Lin with the teaching of Ananth to provide additional features and greater security than RC4 and other current cipher technology (see paragraph [0035] of Ananth), and with the teaching of Kean to prevent piracy absolutely, however, if the goal is to make piracy economically unattractive it is not necessary to have a unique key on every FPGA (see column 12, lines 11-13 of Kean).
b.	Referring to claim 5:
		i.	The combination of teaching between Lin, Au, Ananth, and Kean teaches the claimed subject matter.  Lin, Au, Ananth, and Kean further teach:
(1)	wherein the data mixer circuit transmits the imput data, and first sequence information of the plaintext data and the pseudo data arranged in the input data, to the encryption circuit, and the key mixer circuit transmits the input key, and second sequence information of the key and the pseudo key arranged in the input key, to the encryption circuit  (see paragraph [0012] of Lin; see also abstract and in column 2, line 38 through column 3, line 9 of Au; see also paragraphs [0012-0013, 0062, 0065, 0067, 0070] of Ananth; see also column 2, line 65 through column 3, line 13; see also column 12, lines 14-29 of Kean).
c.	Referring to claim 6:
		i.	The combination of teaching between Lin, Au, Ananth, and Kean teaches the claimed subject matter.  Lin further teaches:
(1)	wherein the encryption circuit encrypts the plaintext data and the pseudo data according to the input data, the first sequence information, the mput key, and the second sequence information, wherein after encrypting the plaintext data and the pseudo data completely, the encryption circuit outputs the ciphertext data  (see paragraphs [0007, 0013] of Lin; see abstract and in column 2, line 38 through column 3, line 9 of Au).
Referring to claim 8:
		i.	The combination of teaching between Lin, Au, Ananth, and Kean teaches the claimed subject matter.  Lin further teaches:
(1)	a data mixer circuit coupled to the random data generator and the decryption circuit, and configured to mix the ciphertext data and the pseudo data to generate input data (see paragraph [0012] of Lin; see also abstract and in column 2, line 38 through column 3, line 9 of Au; see also paragraphs [0012-0013, 0062, 0065, 0067, 0070] of Ananth); and a key mixer circuit coupled to the random key generator and the decryption circuit, and configured to mix the key and the at least one pseudo key, to generate an input key  (see paragraph [0012] of Lin; see also abstract and in column 2, line 38 through column 3, line 9 of Au; see also column 2, line 65 through column 3, line 13; see also column 12, lines 14-29 of Kean).
e.	Referring to claim 9:
		i.	The combination of teaching between Lin, Au, Ananth, and Kean teaches the claimed subject matter.  Lin, Au, Ananth, and Kean further teach:
(1)	wherein the data mixer circuit transmits the input data and first sequence information of the ciphertext data and the pseudo data arranged in the input data, to the decryption circuit, and the key mixer circuit transmits the input key and second sequence information of the key and the pseudo key arranged in the input key, to the decryption circuit  (see paragraph [0012] of Lin; see also abstract and in column 2, line 38 through column 3, line 9 of Au; see also paragraphs [0012-0013, 0062, 0065, 0067, 0070] of Ananth; see also column 2, line 65 through column 3, line 13; see also column 12, lines 14-29 of Kean).
f.	Referring to claim 10:
		i.	The combination of teaching between Lin, Au, Ananth, and Kean teaches the claimed subject matter.  Lin and Au further teach:
(1)	wherein the decryption circuit decrypts the ciphertext data and the pseudo data according to the input data, the first sequence information, the input key, and the second sequence information, and after decrypting the ciphertext data and the pseudo data, the decryption circuit outputs the plaintext data (see paragraphs [0007, 0013] of Lin; see abstract and in column 2, line 38 through column 3, line 9 of Au).
Conclusion
11.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
February 22, 2022